Filed 4/13/16 Weimer v. JPMorgan Chase Bank CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


NICHOLAS WEIMER,                                                     B268041

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BC443934)
         v.

JPMORGAN CHASE BANK, NA,

         Defendant and Respondent.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Malcolm
H. Mackey, Judge. Dismissed.
         Nicholas Weimer, in pro. per., for Plaintiff and Appellant.
         Parker Ibrahim & Berg, John M. Sorich and James M. Sabovich for Defendant and
Respondent.
       Plaintiff, Nicholas Weimer, purports to appeal from a judgment entered in favor of
defendant, JPMorgan Chase Bank, N.A., erroneously sued as EMC-CHASE. The
judgment of dismissal was entered on May 2, 2013, by Judge Malcolm H. Mackey. A
notice of entry of judgment was filed on June 11, 2013. A trial was later held against a
codefendant, Quality Loan Service, before Judge William A. MacLaughlin. On
September 29, 2015, Judge MacLaughlin filed a tentative statement of decision after the
trial involving the codefendant. No judgment has been entered after the issuance of the
September 29, 2015 tentative statement of decision involving plaintiff and the
codefendant. The notice of appeal, filed October 26, 2015, states: “Plaintiff[,]
NICHOLAS WEIMER, hereby appeals from the judgment entered against him on
September 29, 2015, in the above entitled matter. Plaintiff appeals against defendant
CHASE BANK only.”
       Defendant has moved to dismiss plaintiff’s appeal. We agree that we do not have
jurisdiction over this purported appeal. Putting aside the notice of entry of judgment, the
notice of appeal filed October 26, 2015, is untimely as to Judge Mackey’s May 2, 2013
dismissal order. (Cal. Rules of Court, rule 8.104(a)(1)(C); Moghaddam v. Bone (2006)
142 Cal.App.4th 283, 288; Annette F. v. Sharon S. (2005) 130 Cal.App.4th 1448, 1456.)
Judge MacLaughlin’s September 29, 2015 tentative statement of decision is irrelevant.
Defendant is not the subject of the tentative statement of decision. Further, under most
circumstances, a tentative statement of decision may not be the subject of an appeal
unless a final judgment has been entered. (Alan v. American Honda Motor Co., Inc.
(2007) 40 Cal.4th 894, 901; Kinney v. Vaccari (1980) 27 Cal.3d 348, 357.) And, even if
defendant was the subject of the tentative statement of decision, no final judgment has
been entered. In the absence of a final judgment, no appeal may be taken from Judge
MacLaughlin’s determinations. (Code Civ. Proc., § 904.1, subd. (a)(1); Griset v. Fair
Political Practices Com. (2001) 25 Cal.4th 688, 697.) Thus, we have no jurisdiction over
the current appeal at present.




                                             2
      The appeal is dismissed. Defendant, JPMorgan Chase Bank, N.A., shall recover
its cost incurred on appeal from plaintiff, Nicholas Weimer.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           TURNER, P. J.



We concur:



      KRIEGLER, J.



      KUMAR, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3